FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                         INDEX NO. 154982/2020
                Case 1:20-cv-05441-KPF Document 10-16 Filed 07/17/20 RECEIVED
NYSCEF DOC. NO. 16                                                   Page 1 of NYSCEF:
                                                                               2       07/14/2020




          SUPREME                   COURT               OF THE                  STATE            OF       NEW YORK
         COUNTY                  OF        NEW YORK


          Uniformed                   Fire     Officers             Association;                  Uniformed                                Index      No.:
          Firefighters               Association                    of    Greater            New        York;
                                    Officers'
          Correction                                     Benevolent                    Association                  of the

          City       of New              York,         Inc.;        Police          Benevolent                                             SUMMONS
          Association                   of the       City        of New              York,        Inc.;        Sergeants
          Benevolent                  Association;                  Lieutenants                  Benevolent

          Association;                   Captains              Endowment                     Association;                 and
          Detectives'
                                       Endowment                    Association,


                                                     Petitioners/Plaintiffs,


                         -against-



          Bill       de Blasio,               in his      official            capacity           as Mayor                 of   the

          City       of New              York;         the     City           of New          York;          Fire
          Department                    of the       City        of New              York;        Daniel            A.

          Nigro,          in his         official         capacity                 as the     Commissioner                       of
          the     Fire       Department                  of the           City       of New            York;          New
          York        City          Department                 of     Correction;                Cynthia             Brann,
          in her         official            capacity          as the           Commissioner                        of the
          New         York          City       Department                     of    Correction;                Dermot           F.

          Shea,          in his         official        capacity               as the        Commissioner                      of
          the     New           York         City       Police           Department;                   the     New         York

          City       Police           Department;                   Frederick               Davie,           in his
          official         capacity                as the      Chair            of the       Civilian
          Complaint                 Review             Board;             and       the     Civilian
          Complaint                 Review             Board,


                                                     Respondents/Defendants.




         TO THE                 ABOVE                NAMED                    RESPONDENTS/DEFENDANTS:


                         YOU            ARE          HEREBY                        SUMMONED                          to    answer           the    Verified         Petition/Complaint              in   this


                                                                                                                     Petitioners/Plaintiffs'
         action       and        to      serve         a copy            of     your        answer             on                                                undersigned         counsel        within



         twenty          (20)       days       after      the       service            of this         summons,                exclusive           of the     day   of   service,    or within       thirty


         (30)      days         after        the    service              is complete              if    this        summons           is not        personally           delivered       to   you   within


         the     State      of New             York.




                                                                                                                1 of 2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                        INDEX NO. 154982/2020
                Case 1:20-cv-05441-KPF Document 10-16 Filed 07/17/20 RECEIVED
NYSCEF DOC. NO. 16                                                   Page 2 of NYSCEF:
                                                                               2       07/14/2020




                     PLEASE                 TAKE            FURTHER                NOTICE                   that     should            you        fail     to    answer,          a judgement             will


         be entered         against          you      by     default      for    the    relief      demanded                     in the         Verified             Petition/Complaint.


                     Petitioners/Plaintiffs                      desig=te          New           York         County              as the          place         of     trial.     The     basis      of   this


         designation          is     that      the        Respoñdcñts/Defedets                              reside          in     New           York           County          and     the    events        or


         emissions          giving          rise     to    the   claims         vooun        d in       New          York          County.                 See       CPLR        §§     503,      506,    and


         7804.




         Dated:      July     14,     2020                                                                         DLA           PIPER              LLP          (US)
                     New      York,          New          York
                                                                                                                   By:

                                                                                                                   Anthony               1.        oles

                                                                                                                   Michael               R.     Hepworth

                                                                                                                   1251          6th     Avenue

                                                                                                                   New           York,          NY       10020

                                                                                                                   Telephone:                   (212)        335-4844

                                                                                                                   Facsimile:                 (212)        884-8644

                                                                                                                   Email:          anthony.coles@dlapiper.com

                                                                                                                   Email:          michael.hepworth@dlapiper.com


                                                                                                                   Courtney               G.      Saleski

                                                                                                                         (pro          hac       vice      to be filed)

                                                                                                                   1650          Market            Street,           Suite      5000

                                                                                                                   Philadelphia,                   PA       19103-7300

                                                                                                                   Telephone:                   (215)        656-2431

                                                                                                                   Facsimile:                 (215)        606-2046

                                                                                                                   Email:          courtney.saleski@dlapiper.com


                                                                                                                   Attorneys              for      Petitioners/Plaiñtifs




                                                                                                        2




                                                                                                 2 of 2
